McMurray, Presiding Judge.
In Stewart Title Guaranty Co. v. Willard, 211 Ga. App. 357 (439 SE2d 69), we reversed the state court’s grant of summary judgment in favor of defendant Willard and against plaintiff Stewart Title Guaranty Company. The Supreme Court granted certiorari and reversed our decision in Willard v. Stewart Title Guaranty Company, 264 Ga. 555 (448 SE2d 696). Accordingly, our judgment in this case is vacated and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed.


Johnson and Blackburn, JJ., concur.